Citation Nr: 1023036	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and F.O.


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from April 1969 to February 
1971.

In October 2002, the Board issued a decision which denied the 
claim of entitlement to service connection for a low back 
disorder.  A motion for reconsideration of that decision was 
denied by the Board on April 22, 2005.

The present appeal stems from a January 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, which denied the reopening of 
the claim of entitlement to service connection for a low back 
disorder, as well as the claim of entitlement to secondary 
service connection for an acquired psychiatric disorder 
(phrased as "service connection for anxiety and depression").  
The Veteran filed a notice of disagreement in regards to the 
January 2006 rating decision.  He requested a hearing at the 
RO, which was conducted in November 2006.  The hearing 
officer subsequently confirmed the RO's findings in a January 
2007 rating decision (for the claim to reopen) and statement 
of the case (SOC) (for the secondary service connection 
claim).  The appeal was perfected with the submission of the 
Veteran's substantive appeal (VA Form 9) in February 2007.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in May 2008.  The 
transcript of the hearing is associated with the Veteran's 
claims folder.

In July 2008 the Board declined to reopen the Veteran's claim 
of entitlement to service connection for a low back disorder 
and denied entitlement to service connection for an acquired 
psychiatric disorder.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2009 the Court granted the parties' October 2009 
Joint Motion for Partial Remand, vacating the Board's 
decision with respect to the reopening of the claim of 
entitlement to service connection for a low back disorder and 
remanding the matter for action consistent with the Joint 
Motion.  The Joint motion specifically indicated that the 
Veteran had abandoned the matter of entitlement to service 
connection for an acquired psychiatric disorder.

FINDINGS OF FACT

1.  In an October 2002 decision, the Board denied the 
Veteran's claim of entitlement to service connection for a 
low back disorder.

2.  The evidence associated with the claims file subsequent 
to the Board's October 2002 decision is cumulative or 
redundant of evidence previously of record, and does not 
relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for a low back 
disorder.


CONCLUSIONS OF LAW

1.  The Board's October 2002 decision denying the claim of 
entitlement to service connection for a back disorder is 
final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  Since the October 2002 Board decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

With respect to notice regarding new and material evidence, 
an August 2005 VCAA letter specifically explained that the 
Veteran's claim for a low back disorder was previously 
finally denied; and that evidence sufficient to reopen the 
Veteran's previously denied claim must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. § 
3.156(a).  The Veteran was also specifically advised in the 
August 2005 letter that his claim "was previously denied 
because it was not shown in or caused by service."  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the RO informed the Veteran of VA's duty to 
assist him in the development of his claims in the above-
referenced August 2005 letter, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letter that VA 
is responsible for obtaining records from any Federal agency, 
to include military records, outpatient records from VA 
treatment facilities and records from the Social Security 
Administration.  The RO indicated in the letter that 
outpatient treatment records from the Boston VA medical 
center had been received.  With respect to private treatment 
records, the August 2005 letter informed the Veteran that VA 
would make reasonable efforts to obtain relevant private 
records.  The RO noted in the letter that records from Dr. 
R.D. had been associated with the claims folder.

The August 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency".

Finally, the Board notes that the August 2005 VCAA letter 
specifically requested that the Veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated October 12, 2006, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

Regarding VA's duty to assist, the Board notes that a VA 
examination has been carried out and that that it is adequate 
for the purpose of deciding the claim.  In that regard, the 
examination was conducted by a neutral, skilled provider who 
accurately recited the Veteran's history and provided a full 
rationale for her conclusions.  Neither the Veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A decision by the Board is final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The most recent decision denying the reopening of the claim 
of entitlement to service connection for a low back disorder 
was an unappealed October 2002 Board decision.  That decision 
is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2009).  As such, new and material evidence must be 
received to reopen the claim.

In its October 2002 decision, the Board determined that the 
Veteran's low back disability was not shown to be due to an 
injury in August 1970 or any other event during service.  
Specifically, the Board acknowledged that the Veteran was 
treated for a strain of the lumbar muscles in August 1970, 
but also noted that the December 1970 separation examination 
report identified no complaints or findings pertaining to the 
Veteran's low back.   

In addition to the Veteran's service treatment records, the 
record at the time of the Board's October 2002 decision 
included a record of VA hospitalization in June 1995 for 
surgery consisting of a lumbar discectomy and laminectomy.  
The report indicates a history of several months of 
progressive right leg pain of insidious onset.  

Also of record was an October 1995 written statement by 
R.A.D., M.D., F.A.C.S., which noted that the Veteran remained 
totally disabled.  Dr. D. did not detail the basis for his 
finding.  A similar statement is dated in December 1995.

In a January 1996 statement, the Veteran related that he has 
experienced back and leg trouble over the past three years.

In a statement received by VA in April 1996, the Veteran 
stated that he had suffered from his back disability since 
1993.  

In a July 1998 statement, Dr. D. indicated that he had 
treated the Veteran for the past several years and that pain 
from his L4-5 disc herniation had been intensifying for at 
least the past 10 years.  In November 1998 Dr. D. stated that 
he had read the Veteran's service treatment records and 
opined that his current L4-5 disc protrusion and 
radiculopathy were directly related to his military service.  
He noted that in October 1970 the Veteran was treated for 
sciatica, and that the sciatica was the precipitating event 
of the Veteran's current pathology.

The Veteran underwent a VA spine examination in August 1999.  
The Veteran related that he had suffered from continuing back 
pain following an injury in service, and had been unable to 
work since 1993.  Following physical examination, the 
diagnoses included right L5-S1 radiculopathy.  

In a letter received in December 1998, the Veteran's parents 
stated that he had been suffering from back and leg problems 
from his injuries for years.  

In April 2001 the Veteran submitted copies of service 
treatment records which reflect treatment in August 1970 for 
strain of the lumbar muscles.  

In May 2002 Dr. D. stated that the Veteran had been his 
patient since 1996.

On VA examination in May 2002, the Veteran reported that he 
had been going to doctors off and on and that he had surgery 
in 1995.  The examiner noted that she had reviewed the claims 
file.  She indicated that a private physician had cited to 
treatment in October 1970, but that she did not locate that 
in the service records.  Rather, she noted that the Veteran 
had a lumbar muscle strain in August 1970.  She indicated 
that there was no record of follow up.  She noted that the 
separation physical did not show any back related 
abnormalities.  She also noted that the file included reports 
from Dr. D., but that she could not locate documentation 
supportive of Dr. D.'s conclusion that the Veteran's back 
disability was related to service.  She concluded that the 
Veteran had lumbosacral strain in service associated with 
trauma, but that it resolved.  She noted that no follow up 
was documented and that no problem was noted until 1995.  She 
concluded that she could not relate it to the Veteran's 
service as there was a very long interval during which she 
had no records relating to any treatment.  

As noted, service connection for a low back disability was 
denied by the  Board in October 2002.  

In September 2004 the Veteran sought to reopen his claim.  He 
submitted a July 2004 statement by Dr. D. as well as copies 
of service treatment records.  Dr. D. noted that records 
dating to August 1970 documented an injury to the Veteran's 
spine.  He concluded that, with reasonable medical certainty, 
the Veteran suffered injury to his lumbosacral spine 
ultimately diagnosed as L5-S1 herniated disc.

A June 2005 letter from a VA attending staff physician 
indicates that the Veteran suffered from chronic back pain an 
that it had been present for many years and dated to his time 
in service.  

At a hearing before RO personnel in November 2006, the 
Veteran testified that he continued to have problems after 
his back injury and that as a result, his military 
occupational specialty was changed and he was placed on light 
duty.  He stated that following service he worked for VA and 
sought treatment there.  

At his November 2006 hearing, the Veteran submitted an 
October 2006 letter from Dr. D. which essentially reiterates 
his July 2004 statement.  Also included with this 
communication is a copy of a December 2003 letter from Dr. D.  
Therein, Dr. D. stated that the Veteran had been  his patient 
since the 1970's and that the Veteran was treated for 
sciatica in 1970.  He concluded that with reasonable medical 
certainty, his lumbosacral disc herniation was caused by his 
military service in 1971.

At his travel board hearing in May 2008, the Veteran 
testified that he had sought treatment through VA soon after 
his release from service but that he could not obtain the 
records.  

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for a low back disability.  In this regard, the 
Board notes that evidence received is essentially redundant 
of that which existed in the record at the time of the 
October 2002 decision.  

The Veteran argues that a July 2004 opinion by Dr. D. was 
incorrectly rejected by the Board in its July 2008 decision.  
This July 2004 opinion indicates that Dr. D. had reviewed 
certain service treatment records and concludes that the 
Veteran's lumbosacral injury was ultimately diagnosed as a 
herniated disc.  The Board finds, however, that this opinion 
is redundant of a 1998 statement by Dr. D., wherein he 
indicated that he had reviewed the Veteran's service 
treatment records and concluded that the current L4-5 disc 
protrusion and radiculopathy were directly related to his 
military service.  To that extent, the newer July 2004 
statement by Dr. D. is redundant of evidence of record at the 
time of the Board's October 2002 decision, and cannot serve 
as the basis to reopen the claim.

The Veteran also argues that his November 2006 and May 2008 
testimony regarding continuity of symptoms following service 
is new and material evidence.  However, the Board notes that 
during a VA spine examination in August 1999, the Veteran  
stated that he had suffered from continuing pain following an 
injury in service.  A December 1998 statement by the 
Veteran's parents also indicated that the Veteran had been 
suffering with symptoms for years.  The Veteran's assertions 
of continuity of symptoms were of record at the time of the 
Board's October 2002 decision, and also cannot serve as the 
basis to reopen the claim.  

In summary, the Veteran has failed to identify or submit new 
and material evidence showing that he had a chronic back 
disability in service, or that his current low back 
disability is related to service.  As such, the defect 
existing at the time of the October 2002 Board decision has 
not been cured, and the claim may not be reopened.  None of 
the evidence added to the file since the October 2002 
decision is new and material for the purpose of reopening the 
claim of entitlement to service connection for a back 
disability.  Accordingly, the claim is not reopened.


ORDER

New and material evidence having not been received, the 
petition to reopen the claim of entitlement to service 
connection for a low back disorder is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


